FILED
                            NOT FOR PUBLICATION                              FEB 21 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   02-10662

               Plaintiff-Appellee,               D.C. No. CR-71-00422-DCB

 v.
                                                 MEMORANDUM*
JOHN MERRILL HALL,

               Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                           Submitted February 14, 2017**

Before:        GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      John Merrill Hall appeals from the district court’s orders denying his motion

for expunction of his criminal record and his motion for reconsideration. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Appellant’s request for oral
argument is denied.
      Hall argues that the court should have granted his motions because

expungement is in the interests of justice. He contends that his criminal record

could disrupt his personal and business relationships, and impede him from

running for public office. We review de novo. See United States v. Hovsepian,

359 F.3d 1144, 1158 (9th Cir. 2004) (en banc).

      Hall’s argument fails because a district court does not have jurisdiction to

expunge a criminal record based solely on equitable considerations. See United

States v. Sumner, 226 F.3d 1005, 1014 (9th Cir. 2000). While a court may

expunge the record of an unlawful arrest or conviction, see id., Hall has not made a

showing of either here. His suggestion that there was insufficient evidence to

arrest or convict him absent the illegally intercepted calls is not supported by the

record, which he concedes is silent on that question. In any event, even if Hall

could show that his arrest or conviction were unlawful, the district court did not err

in denying his motion. Although Hall’s motion was filed 27 years after the

indictment against him was dismissed, he was unable to identify any adverse

effects from his criminal record during that period. These circumstances do not

warrant the “extraordinary remedy” of expungement. See United States v. Crowell,

374 F.3d 790, 796 (9th Cir. 2004).

      AFFIRMED.


                                           2                                 02-10662